MILES, Judge
(dissenting):
I disagree with the conclusion of my learned brothers that the record contains insufficient information to establish probable cause to search the accused’s car, thus holding a vial found in the car, containing methamphetamine, to have been improperly seized. The person who must determine the existence of probable cause must do so on the basis of the total information provided to him in the light of the practical circumstances surrounding the decision to search. United States v. Wade, 1 M.J. 600 (A.C.M.R.1975), pet denied, 5 M.J. 91 (C.M.A.1978). Information furnished the search authorizing official is not intended to establish the existence of guilt, either prima facie, or beyond a reasonable doubt, but only that the probabilities weigh in the government’s favor and thus justify the invasion of privacy. United States v. Weekley, 3 M.J. 1065 (A.F.C.M.R.1977). Here, these circumstances included current information from an informant that the accused had drugs in his room as well as the existence, in plain view, of four white pills and a distinctive small brown vial in the accused’s car. . The commander, partly relying on the OSI agents’ experience with narcotics, authorized the search. Under the circumstances the commander had sufficient information to justify the search of the accused’s car. United States v. Brown, 21 U.S.C.M.A. 522, 45 C.M.R. 296 (1972).